       Case 6:20-cv-00889-ADA Document 38 Filed 04/21/21 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-889-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________
WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-891-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________
WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-892-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________




                                      1
        Case 6:20-cv-00889-ADA Document 38 Filed 04/21/21 Page 2 of 5




WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-893-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________
WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-916-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________
WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-917-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________

                     DEFENDANTS’ NOTICE OF COMPLIANCE

      Pursuant to the Court’s Version 3.3 of the Court’s Order Governing Proceedings and the

Court’s Order Granting Defendants’ Unopposed Motion to Amend the Scheduling Order entered




                                            2
         Case 6:20-cv-00889-ADA Document 38 Filed 04/21/21 Page 3 of 5




April 14, 2020, Defendants’ hereby notify the Court that Defendants have served their proposed

claim terms for construction on Plaintiff via electronic mail on April 20, 2021.




                                                 3
        Case 6:20-cv-00889-ADA Document 38 Filed 04/21/21 Page 4 of 5




Dated: April 21, 2021              Respectfully submitted,
                                   /s/ Jason W. Cook
                                   Jason W. Cook
                                   Texas Bar No. 24028537
                                   Shaun W. Hassett
                                   Texas Bar No. 24074372
                                   MCGUIREWOODS LLP
                                   2000 McKinney Avenue, Suite 1400
                                   Dallas, TX 75201
                                   Telephone: (214) 932-6400
                                   Facsimile: (214) 932-6499
                                   jcook@mcguirewoods.com
                                   shasset@mcguirewoods.com

                                   Tyler T. VanHoutan
                                   Texas Bar No. 24033290
                                   MCGUIREWOODS LLP
                                   600 Travis St., Suite 7500
                                   Houston, TX 77002
                                   Telephone: (713) 571-9191
                                   Facsimile: (713) 571-9652
                                   tvanhoutan@mcguirewoods.com

                                   Justin R. Lowery (pro hac vice)
                                   MCGUIREWOODS LLP
                                   800 East Canal Street
                                   Richmond, VA 23219
                                   Telephone: (804) 775.1000
                                   Facsimile: (804) 775.1061
                                   jlowery@mcguirewoods.com

                                   Kuan-Chieh Tu
                                   Texas Bar No. 24090443
                                   MCGUIREWOODS LLP
                                   2 Embarcadero Center, Suite 1300
                                   San Francisco, CA 94111
                                   Telephone: (415) 490-0918
                                   Facsimile: (415) 844-1928
                                   gtu@mcguirewoods.com

                                   J. Mark Mann
                                   Texas Bar No. 12926150
                                   G. Blake Thompson
                                   Texas Bar No. 24042033
                                   MANN | TINDEL | THOMPSON
                                   300 West Main Street


                                      4
         Case 6:20-cv-00889-ADA Document 38 Filed 04/21/21 Page 5 of 5




                                             Henderson, Texas 75652
                                             Telephone: (903) 657-8540
                                             mark@themannfirm.com
                                             blake@themannfirm.com

                                             Counsel for Defendants Huawei Technologies Co.,
                                             Ltd. and Huawei Technologies USA Inc.




                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that on April 21, 2021, all counsel of record who have appeared in this case are being served with

a copy of the foregoing via the Court’s CM/ECF system


                                             /s/ Jason W. Cook
                                             Jason W. Cook




                                                5
